FILED
                               NOT FOR PUBLICATION                           SEP 26 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JESUS REYES ONTIVEROS and ARELI                    No. 12-70145
AVILA RAMIREZ,
                                                   Agency Nos.         A099-968-715
               Petitioners,                                            A099-450-137

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Jesus Reyes Ontiveros and Areli Avila Ramirez, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We deny in part and dismiss in part the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Even construed liberally, petitioners’ pro se brief does not challenge the

BIA’s dispositive determination that their motion to reopen was untimely and

number-barred. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a

petitioner waives an issue by failing to raise it in the opening brief).

      To the extent petitioners are challenging the BIA’s decision not to reopen

sua sponte, we lack jurisdiction to review that decision. See Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                 12-70145